Wood, J. (after stating the facts). The respondent, the circuit judge of the Eighth Circuit, did not refuse to entertain petitioner’s motion to reinstate, but, on the contrary, heard the same, and entered a judgment refusing the prayer of the petition and dismissing it. The petitioner excepted to the ruling of the court, and he had his remedy, if the circuit court erred in its judgment, by appeal to this court, but he can not have this court review the judgment of the circuit court for error in that proceeding, and for relief against it by a writ of mandamus.. “A writ of mandamus indeed can not be used to perform the office of an appeal or writ of error to review the action of an inferior court, but if the court, after sufficient service of the defendant, erroneously declines to take jurisdiction of a case or to enter judgment therein, a writ of mandamus lies to compel it to proceed to a determination of the case, except where the authority to issue a writ of mandamus has been taken away by statute.” In re Grossmayer, 177 U. S. 48. See also, Goings v. Mills, 1 Ark. 11; Gilbert v. Shaver, 91 Ark. 231, p. 238; Automatic Weighing Co. v. Carter, 95 Ark. 118-121. The petition will be denied.